4 F.3d 986
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.Howard E. WALLIN;  Richard P. Gilbert;  Robert F. Sweeney;Thomas A. Lohm;  Jeffrey L. Ward;  James L. Ryan;Cornelius J. Vaughey,Defendants-Appellees.
No. 91-1081.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-800-S)
Michael Sindram, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Michael Sindram appeals from the district court's order denying Sindram's Fed.  R. Civ. P. 60(b) motion.  Our review of the record and the district court's order discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm the judgment of the district court.  Sindram v. Wallin, No. CA-90-800-S (D. Md. Mar. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED